                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


ERIC MENG,                                                     )
                                                               )
            Plaintiff,                                         )
                                                               )
       v.                                                      )        Case No. 4:19-CV-2707-RLW
                                                               )
CITIMORTGAGE, INC.,                                            )
                                                               )
            Defendant.                                         )
                                                               )

                                     MEMORANDUM AND ORDER

         On October 7, 2019, Plaintiff Eric Meng filed a "Petition." (ECF No.1 ). 1 In the Petition, Plaintiff

states he is "prose," yet the Petition is signed by an attorney, Andrew A. Westerfeld of the Westerfeld Law

Group, LLC. (ECF No. 1). A summons was emailed to Mr. Westerfeld on October 8, 2019, but there has

been no other activity by Mr. Westerfeld.


        On December, 4, 2019, Plaintiff filed a pro se motion. (ECF No. 5) Therein, Plaintiff claims Mr.

Westerfield made several errors in the Petition and Plaintiff requests various forms ofrelief. First, Plaintiff

seeks a 60-day extension for "Service of and Correction to Case #4:19-cv-02707-RLW." (ECF No. 5 at 2).

Next, Plaintiff asks the Court to enter an amendment to the Petition, which would be a "supplement to

Petition and not a replacement." (ECF No. 5 at 3). Finally, Plaintiff asks the Court to remove Attorney

Westerfeld and allow Plaintiff to proceed prose. (ECF No. 5 at 3-4).


        The Court orders Mr. Westerfeld to respond to Plaintiffs prose motion (ECF No. 5). The Court

further notes that it cannot remove Mr. Westerfeld without a Motion to Withdraw from either Plaintiff or

Mr. Westerfield. Plaintiff hired Mr. Westerfeld, not the Court. Plaintiff must be aware that, if he



1Although Plaintiff titles his initiating document a "Petition," a complaint commences a civil action under Fed. R.
Civ. P. 3 ("A civil action is commenced by filing a complaint with the Court.").
proceeds pro se, then he will be held to the same standards and rules as licensed attorneys,

including the deadlines in the Federal Rules of Civil Procedure. See Burgs v. Sissel, 745 F.2d 526,

528 (8th Cir. 1984) (citing Faretta v. California, 422 U.S. 806, 834-35 n. 46, 95 S.Ct. 2525, 2540-

41 n. 46, 45 L.Ed.2d 562 (1975) ("pro se litigants are not excused from failing to comply with

substantive and procedural law").


         Finally, the Court denies Plaintiffs request to amend his "Petition." If Plaintiff wishes to

amend his "Petition," he must file a separate motion to amend and include a proposed complaint

that includes each and every claim he wishes to bring against every respondent in this action.

Plaintiff is warned that the filing of an amended complaint replaces the original complaint, and

claims that are not realleged are deemed abandoned. E.g., In re Wireless Telephone Federal Cost

Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005).


        Accordingly,


        IT IS HEREBY ORDERED that Plaintiff's prose motion (ECF No. 5) is held in abeyance, in

part, and DENIED, in part.      The Court DENIES Plaintiff's request to amend his "Petition" by

interlineation.


        IT IS FURTHER ORDERED that Mr. Westerfeld shall respond to Plaintiff's prose motion (ECF

No. 5) no later than December 17, 2019.


        IT IS FURTHER ORDERED that Plaintiff and/or Mr. Westerfeld shall file any motion to

withdraw as counsel no later than December 17, 2019.


        IT IS FINALLY ORDERED that the clerk shall send a copy of this Memorandum and Order to

Plaintiff Eric Meng, 1424 St. Gregory Lane, St. Charles, MO 63304.




                                                  2



                                                                                                        •
         1'!:..y
Dated this         of Decem her, 2019.




                                         UNITED STATES DISTRICT JUDGE




                                         3
